This is an appeal from an order of the common pleas court of Tulsa county denying plaintiff in error's motion to vacate an order appointing a receiver.
Petition in error presents as error the action of the trial court in the appointment of the receiver and the refusal to vacate such appointment.
We are unable to review the order of which the plaintiff in error complains, for the reason the plaintiff in error attempts to present the record by transcript and not by bill of exceptions or case-made. Only alleged errors appearing on the face of the record proper may be reviewed by transcript. Homeland Realty Co. v. Robison, 39 Okla. 591, 136 P. 585. Motions presented to the trial court, the rulings thereon, and exceptions thereto are not properly a part of the record, and can only be preserved and presented for review on appeal to the Supreme Court by incorporating the same in the bill of exceptions or case-made. Denson, nee Frazier, v. Frame et al.,98 Okla. 132, 224 P. 311, and cases cited therein. The application for the appointment of receiver, the order appointing the receiver, the motion to vacate the appointment of receiver, and the order of the court denying said motion are no part of the record proper, and can only be presented by bill of exceptions or case-made, and the assignments of error based thereon cannot be reviewed by this court unless the same are properly presented to this court. There is nothing before this court for review, and the appeal is dismissed.